DETAILED ACTION
Claims 1-13 (filed 06/23/2019) have been considered in this application.  Claims 1-13 are newly filed.  Claims 1-13 were originally filed in patent application number 14/660,698 as claims 12-24 in that application.  Instant application is a divisional application of patent application number 14/660,698.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0115] contains a typographical error in that this paragraph refers to different elements of Figure 8 that are named different than what is shown in the figure.  All of “first rest 808”, “time at second rest 810” and “third rest 814” are shown as “first hold 808”, “time at second hold 810” and “third hold 814”, and should be corrected to match the nomenclature of Figure 8.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner recommends a title that is reflective of the inventive concept, such as “SOFTWARE TUNING OF RECEIPES FOR BEER BREWING SYSTEM USING USER INPUT CHANGES TO FLAVOR CHARACTERISTICS TO CHANGE A BOILING SCHEDULE”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a brewing system for determining a second recipe. This judicial exception is not integrated into a practical application because the claims are formulated in such a way that the steps of determining and changing a boiling schedule, under the broadest reasonable interpretation, encompasses a process that can be considered a mental process (e.g. determining a first recipe and second recipe based upon a user’s selection to change a flavor characteristic).  
In regards to claim 1, the claim is directed towards a system/machine, one of the statutory categories of invention.
The limitations of determining a first recipe, determining a first set of beer characteristics based on a first boiling schedule, receiving a user input to adjust a flavor, changing the first boiling schedule to a second boiling schedule to determine a second set of beer characteristics, can all be considered a mental process of a person thinking about a beer recipe with a certain boiling schedule, and determining a modification to that boiling schedule to create a second boiling schedule (i.e. recipe) with flavor characteristics that a person having ordinary skill in the beer making arts would be able to mentally think about with the aid of a simple pencil and paper. That is, other than reciting at a high level of generality a processor with a control system (i.e. software), these steps can be considered a mental process of a person thinking about a beer recipe and writing down that recipe to save/store it.  A person having ordinary skill in the beer making arts would know that beer requires certain ingredients and processes to make different styles of beer, including making a wort through a mash that gets heated and boiled, thus all of these steps can be encompassed by a person thinking about how the ingredients and boiling and mashing times affect the final product to modify one recipe into another through the user changing certain characteristics of the boiling cycle, including when hops ingredients are added or removed during the boiling schedule and how they would affect the taste of the beer.  These are all common steps in beer making and would be well within the scope of what a person having ordinary skill in the art would have to think about when making a beer recipe.
The judicial exception is not integrated into a practical application.  In particular, the additional elements of claim 1 include the use of additional elements that do not amount to significantly more than the judicial exception.  For example, the claimed computer processor with control software (system) are stated at a high level of generality such that they do not overcome the consideration of the claims being a mental process.  Likewise, receiving a performance model, and storing a second recipe are considered acts of receiving and storing data, acts that are considered mere insignificant extra-solution activity.  The performance model is claimed at a high level of generality such that the performance model is not positively claimed to elicit any change to the claimed system, as the performance model has no additional details or impact on the use of the invention.  Limiting the performance of a mental process to mere generic computer components using insignificant extra-solution activity steps is considered an abstract idea that cannot form an inventive concept.  The use of a recirculating boiling flow path with multiple hops addition flow paths is an additional element that can be considered a mere field of use element, as the usage of recirculation and hops addition paths are well-known in the field of brewing and beer making.  The use of multiple hops addition flow paths do not provide meaningful limits on the claims because they have not been positively recited to transform the invention in any meaningful way, because this limitation merely limited the use of the exception to a particular technological environment (i.e. particular types of known beer making or brewing devices).  Accordingly, all of these additional elements fail to integrate the abstract idea into a practical limitation, because they do not impose meaningful limits on practicing the abstract idea.  The claim is thus directed towards an abstract idea of a mental process.  The claim is not patent eligible.  Claim 1 is rejected under 35 U.S.C. 101 as to being directed towards an abstract idea that is considered a mental process.
Claims 2-13 fail to limit the claim in any meaningful way because all of the elements of claims 2-13 can be considered additional mental processing steps of a person thinking about how a beer recipe is modified by the addition of hops during different portions of the boiling process and how they affect the final flavor of the beer recipe being thought about.  All of these elements define either what the flavor characteristic is, or how the timing of adding hops during the boiling cycle affects certain flavor characteristics.  These elements are all well-known amongst beer makers, and are claimed in such a way that they can be considered a mental process of a human mentally thinking about how changes to a recipe will affect that recipe and its various flavor characteristics, and writing down such changes using a pencil and paper.  No limitation from claims 2-13 can be considered a practical application, as none of these elements practically limit the practice of the invention to transform the claimed invention into something beyond what can be considered a mental process by someone with knowledge of making beer.  Claims 2-13 are thus rejected under 35 U.S.C. 101 as to being directed towards an abstract idea that is considered a mental process, without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a processor and control system that “receive a performance model”.  It is unclear how the performance model effects the invention, as aside from the performance model being received, the performance model is not positively recited in any other limitation of claim 1 nor any other claim that depends upon claim 1.  How is the performance model utilized?  What affect does the performance model have on the system?  What elements are influenced by the inclusion of the performance model?  All of these questions raise the prospect that the claiming of the performance model is indefinite because its acts or features are not positively recited by the claims, and there is no indication as to how the performance model actually limits the claim because its functionality is not recited.  In its current form, the performance model is considered a mere “throw away” element as it appears to limit the claimed invention to a particular technological environment (the use of models for beer making) yet does not positively limit the claim in any meaningful way beyond simply having to exist, nor integrates this feature in a substantial way with the rest of the claimed invention.  Details of what is included in the performance model and how it affects the boiling schedules would assist in clarifying its scope and definition.
Claim 1 additionally recites “storing said second boiling schedule as a second recipe for said computer controlled brewing system”.  This limitation is considered indefinite because no storage medium or memory device, or any particular device that is capable of saving schedules has been claimed, thus it is unclear what is actually storing the second recipe.  While the recipe is stored “for the computer controlled brewing system” it does not claim any particular form or structure capable of performing said storage.  The computer controlled brewing system is not positively recited as a structural limitation of the system of claim 1.  Without claiming any structure for performing this function, it is unclear what the scope of the claim is, as there is no clear-cut indication of the scope of the claim beyond what function is provided.  Claim 1 is recited as a system, and thus is limited by the claimed structures and the functions they provide.  Without claiming a structure capable of performing a function, it is unclear what the scope of the claim actually is.  
Claims 2-13 depend upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(b).

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 positively recites that the first flavor characteristic is “hoppiness”.  It is unclear what the meaning of “hoppiness” is nor how “hoppiness” is distinguished from the “hops flavor” of claims 8-10.  The word “hoppiness” does not appear anywhere in the specification, nor is it included in any aspect of the original disclosure beyond its recitation in the claims.  The applicant has failed to describe what “hoppiness” means, thus under the broadest reasonable interpretation, the examiner shall consider “hoppiness” to mean a flavor of hops or associated with hops.
Claims 3-4 are dependent upon claim 2, and thus inherit the rejection of claim 2 under 35 U.S.C. 112(b).

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is dependent upon claim 11, which is dependent upon claim 1.  
Claim 1 recites that the first user input is used to adjust a first flavor characteristic.
Claim 11 recites that the first flavor characteristic is a hops aroma.
Claim 13 recites that indicates that the first user input indicates decreasing hops flavor.
It is unclear from these statements how ‘hops flavor’ and ‘hops aroma’ are distinguished or what their relationship is.  Are these the same thing?  Is hops aroma a subset of hops flavor?  Is hops flavor a subset of hops aroma?  From the claim language alone, this is unclear, as the first user input is directed towards a first flavor characteristic of hops aroma according to claim 11, yet is directed towards decreasing hops flavor in claim 13.  Because these limitations are pointing to the same “first flavor characteristic” this claim is rejected under 35 U.S.C. 112(b) as being unclear, as the applicant is seemingly redefining this term across the claims.  

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Applicant is advised that should claim 8-10 be found allowable, claims 2-4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US20150329808, hereinafter Ramsey) in view of Brew Target v2.0.1 User Manual (hereinafter BrewTargetv2) in view of extrinsic evidence provided by Palmer “How to Brew” instructional manual (hereinafter Palmer).  

In regards to Claim 1, Ramsey teaches “A system comprising: a hardware platform comprising a computer processor; a control system executing on said hardware platform configured to” ([0105] The present disclosure is directed to, but not exclusively limited to, 8 exemplary brewing systems, each of which automates the process of making wort such that the temperature and time rests, the fluid transfers among multiple brewing vessels, the boiling of the wort, and the cooling of the wort are all computer-controlled. In this way, after initial setup of ingredient additions into the proper vessels and programming of the automation controller by the brewer, each of the 8 brewing systems described herein executes the various steps of the brewing process without human intervention and with the utmost precision, accuracy, and repeatability) “said computer controlled brewing system having a recirculating boiling flow path having a plurality of hops addition flow paths” (Fig. 1 shows brewing system [0231] Boil Kettle Recirculation without cooling is accomplished by opening valve 13 (W), turning on pump 2 (V), allowing the wort to pass through the BK recirculation restrictor (U), opening valve 12 (T), and allowing the boiling hot wort to circulate through the chiller (Q) without cooling and be added back to the top of the Boil Kettle; [0221]  these hop additions may be performed manually, but may also be performed by a “hop rack” that contains a number of cups for holding the various hop additions. Each cup may have a mechanism that individually tips each cup, thus adding that cup's contents to the open boil kettle) “determine a first recipe, said first recipe having a first set of ingredients and a first mashing schedule” ([[0003] Full automation of the entire brewing process would allow the user (or brewer) to simply program the desired brewing cycle into a recipe file, upload the recipe file to the automation controller, add the grains to the mash tun, and allow the automation controller to execute the entire brewing cycle with the utmost precision, accuracy, and repeatability without any human intervention; [0102] The process of making the wort begins with the brewer adding water to crushed malted grains. The mixture of crushed malted grains and water (called grist) is taken through one or more temperature rests for various times to result in a desired wort consistency. The conversion of grist to wort through these temperature and time rests is known as mashing. The goal of mashing is to convert the grain starches into sugars and less complex carbohydrates using the natural enzymes found in the malted grain...It is important to note that much of the process of making the wort involves very tight temperature control as mash temperature fluctuations of less than 2° F. can lead to beer with drastically different characteristics. Furthermore, the process of making the wort involves fluid transfers between/among multiple separate brewing vessels; [0221] the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe. The programming of the automation controller then takes that user's recipe specific parameters and executes it using the automation controller program logic;) “determine a first set of beer characteristics for said first recipe, said first set of beer characteristics being based on a first boiling schedule” ([0003] Full automation of the entire brewing process would allow the user (or brewer) to simply program the desired brewing cycle into a recipe file, upload the recipe file to the automation controller, add the grains to the mash tun, and allow the automation controller to execute the entire brewing cycle with the utmost precision, accuracy, and repeatability without any human intervention; [0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer) “receiving a first user input to adjust a first flavor characteristic;” ([0103] The brewer then boils the wort with hops to concentrate the wort and to impart the desired hop bitterness, hop flavor, and hop aroma; [0221] Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer...the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe. The programming of the automation controller then takes that user's recipe specific parameters and executes it using the automation controller program logic) “changing said first boiling schedule to a second boiling schedule and determining a second set of beer characteristics for said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer).  Ramsey specifically teaches that the timing of adding various types of hops from one of the multiple hops cups can be automated and programmed by a user.
Ramsey fails to teach “receive a performance model of a computer controlled brewing system; storing said second boiling schedule as a second recipe for said computer controlled brewing system”.  It should be noted that various limitations from claim 1 are being taught again through BrewTarget to assist in demonstrating the obvious nature of the combination.  BrewTarget is a software program with user interface for editing and generating parameters for recipes, thus certain elements are related to the steps a computer is executing to display information to a user.
BrewTargetv2 teaches “receive a performance model of a computer controlled brewing system” ([page 2] Never ever try to formulate a recipe without setting up an equipment record. Having an equipment record for your recipe is very important in Brewtarget. It contains a lot of information about your particular setup, and helps Brewtarget better estimate your results.  Click on View->Equipments to bring up the Equipment Editor, or go to the equipment tree, right click and select "New Equipment". At the bottom, press the green plus and enter the name you wish to give it. Check "calculate pre-boil volume", and enter as many of these fields as you can. When done, press the diskette button at the bottom of the dialog to save.) “determine a first recipe, said first recipe having a first set of ingredients and a first mashing schedule” ([pages 3-4] describe selecting the style and adding ingredients; [pages 5-6] describe steps for controlling mash, including a mash time) “determine a first set of beer characteristics for said first recipe, said first set of beer characteristics being based on a first boiling schedule” ([pages 3-4] Brewtarget comes pre-loaded with all of the BJCP styles. This means you can check your recipe against the guidelines for the particular style you are trying to make. To do this, select " American Amber Ale" from the Style drop down list. You will notice that the numbers flanking the OG, FG, ABV, Bitterness, and Color fields have changed. These blue and red numbers reflect the lower and upper bounds of these parameters for the style. The middle number for each row is the current estimate for your recipe. If the number is blue, it means it is too low; red means too high, and green means in range for the style. If you choose, you can create your own styles in the View->Styles dialog. You can also view descriptions of the particular style and recommended ingredients there) “receiving a first user input to adjust a first flavor characteristic” ([pages 3-4] Brewtarget comes pre-loaded with all of the BJCP styles. This means you can check your recipe against the guidelines for the particular style you are trying to make. To do this, select " American Amber Ale" from the Style drop down list. You will notice that the numbers flanking the OG, FG, ABV, Bitterness, and Color fields have changed. These blue and red numbers reflect the lower and upper bounds of these parameters for the style. The middle number for each row is the current estimate for your recipe. If the number is blue, it means it is too low; red means too high, and green means in range for the style. If you choose, you can create your own styles in the View->Styles dialog. You can also view descriptions of the particular style and recommended ingredients there; [page 5] Now, go to the Hops tab and add 1 oz Cascade at 1 hr, 1 oz Cascade at 15 min, and 1 oz Cascade at 5 min. The IBUs should be about 32.4, and in the green. Add WLP001 yeast to the recipe. Now everything should be in the green) “changing said first boiling schedule to a second boiling schedule and determining a second set of beer characteristics for said second boiling schedule” ([page 2] Boil time How long you usually boil. Note: As of version 2.0, brewtarget allows you to modify the boil time directly on the recipe. This works simply as a default; [page 7] If you right-click a recipe, you can select an action called "Brew It!". If you select this action, a new entry will be created underneath the recipe and a new tab will be opened in the main window. This new tab allows you to record important information about your beer during its creation (sg, volumes, temperatures, etc.). This allows the brewer to track performance over time and adjust their equipment and efficiencies to better predict what you brew; wherein a user input allows changing of boiling time; [page 3-4] Brewtarget comes pre-loaded with all of the BJCP styles. This means you can check your recipe against the guidelines for the particular style you are trying to make. To do this, select " American Amber Ale" from the Style drop down list. You will notice that the numbers flanking the OG, FG, ABV, Bitterness, and Color fields have changed. These blue and red numbers reflect the lower and upper bounds of these parameters for the style. The middle number for each row is the current estimate for your recipe. If the number is blue, it means it is too low; red means too high, and green means in range for the style. If you choose, you can create your own styles in the View->Styles dialog. You can also view descriptions of the particular style and recommended ingredients there; [page 5] Now, go to the Hops tab and add 1 oz Cascade at 1 hr, 1 oz Cascade at 15 min, and 1 oz Cascade at 5 min. The IBUs should be about 32.4, and in the green. Add WLP001 yeast to the recipe. Now everything should be in the green) “storing said second boiling schedule as a second recipe for said computer controlled brewing system” ([page 9] shows a recipe can be exported, or can be saved in an HTML format). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for automatically performing brewing using a computer controlled system that allows different boiling schedules to be utilized as taught by Ramsey with the use of a performance model for the machine that adapts different characteristics of the recipe including different flavors based on various recipes to the performance model of the specific machine utilized to brew, and which allows saving of recipes as taught by BrewTargetv2 because by incorporating these features it allows the added benefit of improved beer making by adjusting parameters of the brewing process in accordance with the specific machine being utilized to brew, and through saving newly created recipes would allow ease of use by a user because the same recipe can be performed multiple times.  Furthermore, both Ramsey and BrewTargetv2 are in the related field of use of software system used to assist in the function of brewing beer, thus making their combination more obvious.  Many features between Ramsey and BrewTargetv2 are shared, as both relate to a beer brewing software.  By combining these elements, it can be considered taking the known performance model and saving of a recipe as taught by BrewTargetv2 and combining those elements with the known software and hardware brewing system as taught by Ramsey in a known way to achieve predictable results.

In regards to Claim 2, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 1.  Ramsey further teaches “The system of claim 1, said first flavor characteristic being hoppiness” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).

In regards to Claim 3, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 2.  Ramsey further teaches “The system of claim 2, when said first user input indicates increasing hoppiness, increasing a circulation time for hops as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer teaches this limitation ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma).

In regards to Claim 4, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 2.  Ramsey further teaches “The system of claim 2, when said first user input indicates decreasing hoppiness, decreasing a circulation time for hops as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer teaches this limitation ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma).

In regards to Claim 5, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 1.  Ramsey further teaches “The system of claim 1, said first flavor characteristic being hops bitterness” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma [page 2] Because more hops are in the wort longer during the boil, the total bitterness of the beer in increased...Bittering hops additions are boiled for 45-90 minutes to isomerize the alpha acids; the most common interval being one hour).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including bitterness, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 6, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 5.  Ramsey further teaches “The system of claim 5, when said first user input indicates increasing hops bitterness, increasing a circulation time for an initial hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma [page 2] Because more hops are in the wort longer during the boil, the total bitterness of the beer in increased...Bittering hops additions are boiled for 45-90 minutes to isomerize the alpha acids; the most common interval being one hour).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including bitterness, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables. 

In regards to Claim 7, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 5.  Ramsey further teaches “The system of claim 5, when said first user input indicates decreasing hops bitterness, decreasing a circulation time for an initial hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma [page 2] Because more hops are in the wort longer during the boil, the total bitterness of the beer in increased...Bittering hops additions are boiled for 45-90 minutes to isomerize the alpha acids; the most common interval being one hour).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including bitterness, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 8, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 1.  Ramsey further teaches “The system of claim 1, said first flavor characteristic being hops flavor” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] By adding the hops midway through the boil, a compromise between isomerization of the alpha acids and evaporation of the aromatics is achieved yielding characteristic flavors. These flavoring hop additions are added 40-20 minutes before the end of the boil, with the most common time being 30 minutes. Any hop variety may be used. Usually the lower alpha varieties are chosen, although some high alpha varieties such as Columbus and Challenger have pleasant flavors and are commonly used. Often small amounts (1/4-1/2 oz) of several varieties will be combined at this stage to create a more complex character).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops taste, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 9, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 8.  Ramsey further teaches “The system of claim 8, when said first user input indicates increasing hops flavor, increasing a circulation time for a midpoint hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] By adding the hops midway through the boil, a compromise between isomerization of the alpha acids and evaporation of the aromatics is achieved yielding characteristic flavors. These flavoring hop additions are added 40-20 minutes before the end of the boil, with the most common time being 30 minutes. Any hop variety may be used. Usually the lower alpha varieties are chosen, although some high alpha varieties such as Columbus and Challenger have pleasant flavors and are commonly used. Often small amounts (1/4-1/2 oz) of several varieties will be combined at this stage to create a more complex character).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops taste, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 10, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 8.  Ramsey further teaches “The system of claim 8, when said first user input indicates decreasing hops flavor, decreasing a circulation time for a midpoint hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] By adding the hops midway through the boil, a compromise between isomerization of the alpha acids and evaporation of the aromatics is achieved yielding characteristic flavors. These flavoring hop additions are added 40-20 minutes before the end of the boil, with the most common time being 30 minutes. Any hop variety may be used. Usually the lower alpha varieties are chosen, although some high alpha varieties such as Columbus and Challenger have pleasant flavors and are commonly used. Often small amounts (1/4-1/2 oz) of several varieties will be combined at this stage to create a more complex character).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops taste, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 11, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 1.  Ramsey further teaches “The system of claim 1, said first flavor characteristic being hops aroma” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] finishing - When hops are added during the final minutes of the boil, less of the aromatic oils are lost to evaporation and more hop aroma is retained. One or more varieties of hop may be used, in amounts varying from 1/4 - 4 oz, depending on the character desired. A total of 1-2 oz. is typical. Finishing hop additions are typically 15 minutes or less before the end of the boil, or are added "at knockout" (when the heat is turned off) and allowed to steep ten minutes before the wort is cooled. In some setups, a "hopback" is used - the hot wort is run through a small chamber full of fresh hops before the wort  enters a heat exchanger or chiller).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops aroma, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.  

In regards to Claim 12, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 11.  Ramsey further teaches “The system of claim 11, when said first user input indicates increasing hops aroma, increasing a circulation time for an ending hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] finishing - When hops are added during the final minutes of the boil, less of the aromatic oils are lost to evaporation and more hop aroma is retained. One or more varieties of hop may be used, in amounts varying from 1/4 - 4 oz, depending on the character desired. A total of 1-2 oz. is typical. Finishing hop additions are typically 15 minutes or less before the end of the boil, or are added "at knockout" (when the heat is turned off) and allowed to steep ten minutes before the wort is cooled. In some setups, a "hopback" is used - the hot wort is run through a small chamber full of fresh hops before the wort  enters a heat exchanger or chiller).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops aroma, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 13, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 11.  Ramsey further teaches “The system of claim 11, when said first user input indicates decreasing hops flavor, decreasing a circulation time for an ending hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] finishing - When hops are added during the final minutes of the boil, less of the aromatic oils are lost to evaporation and more hop aroma is retained. One or more varieties of hop may be used, in amounts varying from 1/4 - 4 oz, depending on the character desired. A total of 1-2 oz. is typical. Finishing hop additions are typically 15 minutes or less before the end of the boil, or are added "at knockout" (when the heat is turned off) and allowed to steep ten minutes before the wort is cooled. In some setups, a "hopback" is used - the hot wort is run through a small chamber full of fresh hops before the wort  enters a heat exchanger or chiller).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops aroma, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brew Target v1.2.3 youtube video has been provided (posted Mar 12, 2011) and shows an earlier version of BrewTargetv2.  Provided video provides visual evidence and showings of corresponding features noted by BrewTargetv2, as BrewTargetv2 is a later version incorporating the features of the previous version
EP0875559B1 – teaches the use of a setpoint profile curve matching system that profiles how various heating elements and pumping systems create a modeled heating arrangement for matching during beer making

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116